Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (US PGPub No. 2008/0112660).

Koch teaches:

limitations from claim 1, a lubricant supply system (FIG. 2) comprising: a lubricant reservoir body (21); a finger (22) projecting inwardly from said lubricant reservoir body; a plurality of lubricant return members (21a); and a holder (33) having a main holder body to hold said lubricant reservoir body and a plurality of return member holder bodies extending from said main holder body to hold respective lubricant return members (Fig 2 as annotated below; Paragraph 23), each lubricant return member extending through an aperture provided in said main holder body (see FIG. 2 below);


    PNG
    media_image1.png
    689
    549
    media_image1.png
    Greyscale


limitations from claim 2, wherein each return member holder body is an elongate body defining a channel configured to receive the respective lubricant return member (see FIG. 2 above; Paragraph 23);

limitations from claim 3, wherein the channels defined by the return member holder bodies are open only at opposite ends of the respective return member holder body, such that the channel completely encloses the respective lubricant return member (21a) along the length of the lubricant return member (see FIG. 2 at the opening to channel 25 and the opening at body 21);

limitations from claim 5, comprising a collection channel (25), said lubricant return members (21a) extending from said lubricant reservoir body (21) to said collection channel to transfer lubricant from said collection channel to said lubricant reservoir body (FIG. 2; Paragraph 23);

limitations from claim 6, a turbomolecular pump (FIG. 1) comprising: a housing (12); a pumping mechanism (3-5) disposed in said housing, said pumping mechanism comprising a rotor shaft (2) having an axis of rotation; a plurality of bearings (7, 1) supporting said rotor shaft for rotation relative to said housing about said axis of rotation, said plurality of bearings including a rolling bearing (FIG. 1; Paragraph 22); a deflector (36); a lubricant supply system (FIG. 2); a lubricant transfer device (23) provided on said rotor shaft to transfer lubricant from said lubricant supply system to said rolling bearing (see element 23; paragraph 23; the phrase “lubricant transfer device…to transfer lubricant” has been treated as a means-plus-function limitation, support for this limitation is found in paragraph 39 of applicant’s PGPub describing the transfer device as a conical sleeve for example); and a collection channel (25), wherein said rolling bearing (16, 17, 20) is disposed intermediate said lubricant transfer device and said deflector (see FIG. 2, including the arrows indicating a flow path of lubricant) and said deflector is configured to deflect lubricant that passes through said rolling bearing outwardly with respect to said rotor shaft (FIG. 2; paragraph 23), said deflector (36) being configured to deflect said lubricant into said collection channel (FIG. 2; paragraph 23), wherein said lubricant supply system comprises a lubricant reservoir body (21), a finger (22) projecting inwardly from said reservoir body to engage said lubricant transfer device and a lubricant return member (21a) extending from said lubricant reservoir body to said collection channel to transfer lubricant from said collection channel to said lubricant reservoir body (paragraph 23), and wherein said turbomolecular pump further comprises a holder (33) having a main holder body to hold said lubricant reservoir body and a return member holder body extending from said main holder body to hold said lubricant return member, said lubricant return member extending through an aperture provided in said main holder body (FIG. 2 as annotated below), wherein said housing is provided with a recess (hollow cavity within pump housing portion 30 as seen in FIG. 1-2), said holder being received in said recess (FIG. 2; paragraph 23);


    PNG
    media_image1.png
    689
    549
    media_image1.png
    Greyscale


limitations from claim 7, wherein said holder (33) is held in place in said recess by an end cap (32) that is secured to said housing (via screws 9);

limitations from claim 8, wherein said holder is configured such that said lubricant reservoir body (21), said finger (22) and said lubricant return member (21a) are locatable in the holder and the holder is insertable into the housing (FIG. 2; paragraph 23);

limitations from claim 9, wherein said deflector (36) comprises an upstream major surface that faces said rolling bearing, said upstream major surface comprising a surface that is inclined with respect to said axis of rotation (see FIG. 2 below);


    PNG
    media_image2.png
    350
    463
    media_image2.png
    Greyscale



limitations from claim 15, wherein said collection channel (25) has an upstream end disposed a first radial distance from said axis of rotation (where channel 25 meets deflector 36), said deflector has an outer periphery disposed a second radial distance from said axis of rotation and said second radial distance is at least equal to said first radial distance (see FIG. 2 wherein the outer limit of deflector 36 meets with the inner limit of channel 25; thus the radial differences at this location are equal);

limitations from claim 16, wherein said lubricant supply system further comprises an absorbent collector body (“felt or similar material”; paragraph 23) disposed in said collection channel and in engagement with said lubricant return member;

limitations from claim 17, wherein said finger (22) and said lubricant return member (21a) are connected by an integral body member (21; see for example FIG. 3 wherein body 21 includes integral layers between the finger 22 and the member 21a);

limitations from claim 18, wherein said body member is a planar body having a first major face and a second major face and said reservoir body engages at least one said major face (FIG. 3 as annotated below);


    PNG
    media_image3.png
    437
    482
    media_image3.png
    Greyscale


limitations from claim 19, wherein said rotor shaft (2) extends through a bore (in housing 11, 30) provided in a partition disposed in said housing, and said bore is disposed between said deflector and said pumping mechanism and is defined by a bore wall that with respect to said axis of rotation is disposed radially inwardly of at least a portion of said deflector that extends circumferentially about said axis of rotation (see annotated figures below);


    PNG
    media_image4.png
    626
    528
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    689
    671
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2740956 (herein Mekota) in view of Koch et al (US PGPub No. 2008/0112660).

A machine translation of Mekota was provided with the IDS dated 08/04/2021 and is relied upon in the current office action.

Mekota teaches:

limitations from claims 1 and 6, a turbomolecular pump (1) comprising: a housing (2); a pumping mechanism (8-10) disposed in said housing, said pumping mechanism comprising a rotor shaft (3) having an axis of rotation (dashed line in FIG. 1-2); a plurality of bearings (14, 16; paragraph 20) supporting said rotor shaft for rotation relative to said housing about said axis of rotation, said plurality of bearings including a rolling bearing (16); a deflector (34); a lubricant supply system (reservoir 22); and a lubricant transfer device provided on said rotor shaft to transfer lubricant from said lubricant supply system to said rolling bearing (see element 19; paragraph 21-23; the phrase “lubricant transfer device…to transfer lubricant” has been treated as a means-plus-function limitation, support for this limitation is found in paragraph 39 of applicant’s PGPub describing the transfer device as a conical sleeve for example); and a collection channel (23), wherein said rolling bearing (16) is disposed intermediate said lubricant transfer (22 as seen in FIG. 1) device and said deflector (see FIG. 2) and said deflector is configured to deflect lubricant that passes through said rolling bearing outwardly with respect to said rotor shaft (toward channel 23; paragraph 23), said deflector is configured to deflect said lubricant into said collection channel (paragraph 23); wherein said lubricant supply system comprises a lubricant reservoir body (22), a finger (21) projecting inwardly from said reservoir body to engage said lubricant transfer device (at 19) and a lubricant return member (24) extending from said lubricant reservoir body to said collection channel (23; FIG. 1) to transfer lubricant from said collection channel to said lubricant reservoir body (paragraph 21); wherein said turbomolecular pump comprises a holder (4) having a main holder body to hold said lubricant reservoir body (22; see FIG. 1) and a return member holder body extending from said main holder body to hold said lubricant return member, said lubricant return member extending through an aperture provided in said main holder body (see annotated FIG. 1 below);


    PNG
    media_image6.png
    350
    522
    media_image6.png
    Greyscale



Mekota teaches a holder integral with the pump housing, and a space closed off by a cover (see FIG. 1), rather than a holder insertable into a recess in the housing;

Koch teaches:

limitations from claims 1 and 6, a turbomolecular pump (FIG. 1) comprising: a housing (12); a pumping mechanism (3-5) disposed in said housing, said pumping mechanism comprising a rotor shaft (2) having an axis of rotation; a plurality of bearings (7, 1) supporting said rotor shaft for rotation relative to said housing about said axis of rotation, said plurality of bearings including a rolling bearing (FIG. 1; Paragraph 22); a lubricant supply system (FIG. 2); a lubricant transfer device (23) provided on said rotor shaft to transfer lubricant from said lubricant supply system to said rolling bearing (see element 23; paragraph 23; the phrase “lubricant transfer device…to transfer lubricant” has been treated as a means-plus-function limitation, support for this limitation is found in paragraph 39 of applicant’s PGPub describing the transfer device as a conical sleeve for example); wherein said lubricant supply system comprises a lubricant reservoir body (21), a finger (22) projecting inwardly from said reservoir body to engage said lubricant transfer device and a lubricant return member (21a) extending from said lubricant reservoir body to said collection channel to transfer lubricant from said collection channel to said lubricant reservoir body (paragraph 23), and wherein said turbomolecular pump further comprises a holder (33) having a main holder body to hold said lubricant reservoir body and a return member holder body extending from said main holder body to hold said lubricant return member, said lubricant return member extending through an aperture provided in said main holder body (FIG. 2 as annotated below), wherein said housing is provided with a recess (hollow cavity within pump housing portion 30 as seen in FIG. 1-2), said holder being received in said recess (FIG. 2; paragraph 23);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to form the lubricant supply system of Mekota with a holder separate from the main pump housing, as taught by Koch, such that the lubricant supply system is capable of being installed and removed as a unit in order to simplify construction and assembly (as well as the maintenance on the unit by minimizing removal of individual components). Further it has been held that separating components that are otherwise taught by the prior art as integral, requires no more than routine skill in the art (see MPEP 2144.04 Section V.B-C).



Mekota further teaches:

limitations from claim 2, wherein each return member holder body is an elongate body defining a channel configured to receive the respective lubricant return member (see FIG. 1 below);

limitations from claim 4, wherein the return member holder bodies each have at least one slot that provides access to the respective lubricant return member over at least a part of the length of the return member holder body intermediate its ends (see annotated FIG. 1 below);


    PNG
    media_image7.png
    538
    612
    media_image7.png
    Greyscale


limitations from claim 13, wherein said deflector (34) is mounted on said rotor shaft (on shaft 3 at portion 35; paragraph 23);

limitations from claim 14, wherein said deflector has a bore (35) that receives a mating portion of said rotor shaft and is provided with at least one cut out to provide flexure adjacent said bore (see annotated FIG. 2 below);


    PNG
    media_image8.png
    361
    477
    media_image8.png
    Greyscale





Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2740956 (herein Mekota) in view of Koch et al (US PGPub No. 2008/0112660) as applied to claim 6 above, and in further view of GB 885,210 (herein Riddle).

Mekota teaches a deflector (34) but is silent as to a skirt formed on a downstream surface of the deflector to form drips of lubricant;

Riddle teaches:

limitations from claims 10-11, a bearing (2) allowing rotation of a shaft (1) of a motor (C. 1 Lines 17-19), a deflector (7, “flinger”; FIG. 1-2 and 7) about the shaft to control and direct the flow of lubricant (C. 2 Lines 58-62); and wherein said deflector comprises a downstream major surface that faces away from said rolling bearing (right side of the flinger in FIG. 1) and a drip former (16) that is configured to cause lubricant flowing over said downstream major surface to form into droplets that drip from said deflector to prevent lubricant flowing over said downstream major surface to said rotor shaft (C. 2 Lines 87-88 and C. 3 Lines 3-7); wherein said drip former comprises a circumferentially extending skirt (16, see FIG. 1 and FIG. 7) disposed on said downstream major surface (see FIG. 1 as annotated by the examiner below);


    PNG
    media_image9.png
    385
    530
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of motor bearings at the time the invention was filed to provide skirts on the flinger of Mekota at peripheral locations including the downstream surface, as taught by Riddle, in order to prevent oil from creeping along the shaft by inducing droplet formation when in the vertical position of operation (C. 3 Lines 3-7 of Riddle);





Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2740956 (herein Mekota) in view of Koch et al (US PGPub No. 2008/0112660) as applied to claim 6 above, and in further view of Dreier (US Patent No. 5,699,877).

Mekota does not teach a polymer material for the deflector (34);

However, Dreier teaches a deflector (“slinger”) for a bearing lubricant assembly (bearing 36, slinger 60) wherein the deflector is formed from a polymer (“plastic” C. 1 Lines 45-47);

It would have been obvious to one of ordinary skill in the art of bearings at the time the invention was filed to form the deflector of Mekota from known materials as a matter of design choice, such as polymers as taught by Dreier, in order to create a lightweight and temperature resistant component (see C. 1 Lines 45-47 of Dreier).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art contain bearing lubrication assemblies in vacuum pumps, utilizing absorbent or wicking materials to cycle the lubricant: 8662841, 8186937, 9046103, 8851829, 10006492, 8123412.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746